Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: We are of the opinion that the evidence presents an issue of fact as to whether *1038the legal services, which the plaintiffs performed, were rendered to the defendant or to the defendant’s president as an individual, which issue of fact should have been submitted to the jury. We are also of the opinion that the Defendant’s Exhibit 11 for Identification should have been admitted in evidence. All concur. (The judgment is for plaintiffs in an action to recover for legal services. The order denies a motion for a new trial.) Present — Crosby, P. J., Taylor, Dowling and Harris, JJ.